


110 HR 1598 IH: Servicemembers Credit Protection

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		 I
		110th CONGRESS
		1st Session
		H. R. 1598
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Israel (for
			 himself and Mr. Davis of Kentucky)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Servicemembers Civil Relief Act to protect
		  the credit of servicemembers deployed to an overseas combat zone and to
		  facilitate awareness of a servicemember’s rights under such Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers Credit Protection
			 Act.
		2.Notice of
			 deployment required
			(a)In
			 generalThe Servicemembers Civil Relief Act (50 U.S.C. App. 501
			 et seq.) is amended by adding at the end the following new title:
				
					VIIINotice of
				deployment
						801.Notice to
				consumer reporting agencies
							(a)In
				generalIn the case of the deployment of a servicemember away
				from the usual duty station of the servicemember to duty for which the
				servicemember is entitled to special pay under section 310(a) of title 37,
				United States Code, the Secretary shall—
								(1)notify each
				consumer reporting agency that compiles and maintains files on consumers on a
				nationwide basis of the deployment of the servicemember within 30 days after
				the deployment, together with such information as may be necessary to permit
				such consumer reporting agency to comply with section 605C of the Fair Credit
				Reporting Act with respect to the servicemember; and
								(2)notify each such
				consumer reporting agency when the notice under paragraph (1) ceases to apply
				with respect to such servicemember within 30 days after the end of the
				deployment.
								(b)Administrative
				actionThe Secretary shall
				consult with each consumer reporting agency that compiles and maintains files
				on consumers on a nationwide basis and take such action as may be appropriate
				to ensure that the Secretary and such consumer reporting agency can comply with
				the requirements of this section and section 605C of the Fair Credit Reporting
				Act in a timely manner.
							(c)DefinitionFor
				purposes of this section, the term consumer reporting agency that
				compiles and maintains files on consumers on a nationwide basis has the
				meaning given to such term in section 603(p) of the Fair Credit Reporting
				Act.
							802.Increase in
				penalties for certain violations involving servicemembers deployed to an
				overseas combat zone
							(a)In
				generalIn the case of any person who is subject to a penalty
				under section 301(c)(1), 302(b)(1), 303(d)(1), 305(h)(1), 306(e)(1), or
				307(e)(1) in a case involving a servicemember whose consumer report, at the
				time of the violation giving rise to such person’s liability for the penalty,
				contains a combat zone duty alert, such section shall be applied by
				substituting not more than 3 years for not more than one
				year.
							(b)DefinitionsFor purposes of subsection (a), the terms
				combat zone duty alert and consumer report have
				the same meanings as in section 603 of the Fair Credit Reporting
				Act.
							.
			(b)Clerical
			 amendmentThe table of
			 contents for the Servicemembers Civil Relief Act (50 U.S.C App. 501 et seq.) is
			 amended by inserting after the item relating to section 706 the following new
			 items:
				
					
						TITLE VIII—NOTICE OF DEPLOYMENT
						Sec. 801. Notice to consumer reporting
				agencies.
						Sec. 802. Increase in penalties for
				certain violations involving servicemembers deployed to an overseas combat
				zone.
					
					.
			3.Notations in
			 consumer files of servicemembers
			(a)In
			 generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is
			 amended by inserting after section 605B the following new section:
				
					605C.Combat zone
				duty alert
						(a)In
				generalEach consumer
				reporting agency described in section 603(p) that receives a notice under
				section 801(a)(1) of the Servicemembers Civil Relief Act from the Secretary of
				Defense with respect to a consumer who is a servicemember (as defined in
				section 101(1) of such Act) shall—
							(1)include a combat zone duty alert in the
				file of that consumer, and also provide that alert along with any credit score
				generated in using that file, until notified by the Secretary of Defense that
				such consumer no longer qualifies for such alert; and
							(2)during the period
				such alert is in effect, exclude the consumer from any list of consumers
				prepared by the consumer reporting agency and provided to any third party to
				offer credit or insurance to the consumer as part of a transaction that was not
				initiated by the consumer.
							(b)Information on
				consumer’s rights required To be includedThe combat zone duty alert included in any
				consumer’s file pursuant to subsection (a) shall include a summary of the
				rights of the consumer under the Servicemembers Civil Relief Act and the duties
				of creditors and other persons under such Act to the consumer.
						(c)Notice to
				furnishers of adverse informationIf any person, including another consumer
				reporting agency, furnishes adverse information to a consumer reporting agency
				described in section 603(p) with respect to a consumer whose file includes a
				combat zone duty alert under subsection (a)(1), the consumer reporting agency
				shall notify such person of the existence of the combat zone duty alert in the
				file of such consumer together with the summary of rights and duties described
				in subsection (b).
						(d)Duty of reseller
				To reconvey alertA reseller
				shall include in its report any combat zone duty alert placed in the file of a
				consumer pursuant to this section by another consumer reporting agency.
						(e)ProceduresEach consumer reporting agency described in
				section 603(p) shall establish policies and procedures to comply with this
				section and shall cooperate with the Secretary of Defense in establishing such
				procedures to ensure effective compliance with the requirements of this
				section.
						(f)Notice from
				secretaryThis section shall cease to apply to with respect to
				any consumer as of the date the consumer reporting agency described in section
				603(p) receives a notice from the Secretary of Defense under section 801(a)(2)
				relating to such
				consumer.
						.
			(b)Definitions
				(1)In
			 generalSubsection (q) of section 603 of the Fair Credit
			 Reporting Act (15 U.S.C. 1681a(q)) is amended by adding at the end the
			 following new paragraph:
					
						(6)Combat zone duty
				alertThe term combat
				zone duty alert means a statement in the file of a consumer
				that—
							(A)notifies all prospective users of a
				consumer report relating to the consumer that the consumer is serving as a
				servicemember in a combat zone and includes any information required under
				section 605C; and
							(B)is presented in a
				manner that facilitates a clear and conspicuous view of the statement described
				in subparagraph (A) by any person requesting such consumer
				report.
							.
				(2)Technical and
			 conforming amendmentThe
			 heading for subsection (q) of section 603 of the Fair Credit Reporting Act (15
			 U.S.C. 1681a(q)) is amended by inserting and military after
			 to
			 fraud.
				(c)Clerical
			 amendmentThe table of sections for title VI of the Consumer
			 Credit Protection Act is amended by inserting after the item relating to
			 section 605B the following new item:
				
					
						605C. Combat zone duty
				alert.
					
					.
			
